PER CURIAM.
The issue presented: Absent consent of a life tenant, can a cotenant (joint owner of a vested remainder interest in real property) maintain an action to partition or sell for partition pursuant to Code 1975, § 35-6-20, subject-to the existing life estate?
*70The trial court answered this question in the negative, dismissing the suit for partition or sale for division of the proceeds. We affirm on the authority of Chapman v. York, 208 Ala. 274, 94 So. 90 (1922). See, also, Bedsole v. Bedsole, 272 Ala. 589, 133 So.2d 237 (1961); and Michael v. Davis, 372 So.2d 304 (Ala.1979). For an excellent statement of the rule and its rationale, see 59 Am.Jur.2d Partition § 170 (1971).
AFFIRMED.
TORBERT, C. J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.